Citation Nr: 1032044	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for depressive disorder and 
anxiety disorder, to include as secondary to service-connected 
coronary artery disease and hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for 
hypertension.

3.  Entitlement to a rating in excess of 30 percent for coronary 
artery disease, status post myocardial infarctions, angioplasty, 
and stenting for the period prior to November 7, 2005, and for 
the periods from January 1, 2006 through July 14, 2008, and from 
September 1, 2008 through April 10, 2009.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to April 
1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

During the course of her appeal, the Veteran was granted total 
temporary evaluations of 100 percent from November 7, 2005, 
through January 1, 2006, from July 15, 2008 through September 1, 
2008, and beginning April 10, 2009, for coronary artery disease, 
status post myocardial infarctions, angioplasty, and stenting.  
The Board has adjusted its consideration of the claim 
accordingly, as indicated by its characterization on the title 
page of this decision.

The Board notes that in the June 2010 informal hearing 
presentation, the Veteran's representative raised the issue of 
the Veteran's entitlement to TDIU.  This is construed as an 
extension of the claim on appeal.  See Rice v. Shinseki, 2 Vet. 
App. 447, 453-54 (2009).  

The issues of entitlement to service connection for depression 
and anxiety, to include on a secondary basis, and entitlement to 
a TDIU are addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  For the period on appeal prior to November 7, 2005, and from 
January 1, 2006 through July 14, 2008, and from September 1, 2008 
through April 10, 2009, the Veteran's coronary artery disease, 
status post myocardial infarctions, angioplasty, and stenting was 
manifested by dyspnea, fatigue, angina, dizziness, and syncope 
episodes with a workload of 6 METs. Neither congestive heart 
failure nor left ventricular dysfunction with an ejection 
fraction of less than 50 percent was present.  

2.  Throughout the rating period on appeal, the Veteran's 
hypertension has not been characterized by a diastolic pressure 
of predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for coronary artery disease, status post myocardial infarctions, 
angioplasty, and stenting for the period prior to November 7, 
2005, and for the period from January 1, 2006 through July 14, 
2008, and from September 1, 2008 through April 10, 2009, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.104, Diagnostic Code 7005 
(2009).

2.  The criteria for a disability rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R.   §§ 4.7, 4.104, Diagnostic 
Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in October 2004 and June 2008.  These 
letters provided appropriate notice to the Veteran regarding what 
information and evidence was needed to substantiate his claim for 
increased ratings.  They also included information on how VA 
determines the disability rating by use of the rating schedule, 
and provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the disability 
on the Veteran's employment, and statements from persons 
concerning their observations of how the disability has affected 
the Veteran.  They further informed the Veteran of the assistance 
that VA would provide to obtain evidence on his behalf, as well 
as what information and evidence must be submitted by the 
Veteran.  

Although the June 2008 letter was mailed after the initial 
adjudication of the claims, following the provision of the 
required notice and the completion of all indicated development 
of the record, the RO readjudicated the Veteran's claims.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

Moreover, although these letters did not include notice of the 
type of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating is not 
warranted for either disability on appeal.  Consequently, no 
effective date for an increased rating will be assigned, and thus 
the failure to provide notice with respect to this element of the 
claim amounts to no more than harmless error.

Regarding the duty to assist, the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor her representative has identified any 
outstanding evidence, to include medical records, that could be 
obtained to substantiate the claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in the 
originating development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  

Hypertension

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Under this code, a 10 percent evaluation is warranted 
if diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication is required for control.  A 20 percent rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  A 40 percent rating 
is warranted where diastolic pressure is predominantly 120 or 
more, while a 60 percent rating is warranted where diastolic 
pressure is predominantly 130 or more.

Coronary Artery Disease

Coronary artery disease is evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7005.  Under this code, a 30 percent rating is 
warranted when a workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echo-cardiogram, or X-ray.  A 60 
percent rating is warranted for more than one episode of acute 
congestive heart failure in the past year; or when a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or for left 
ventricular dysfunction.  The maximum schedular rating of 100 
percent is warranted for chronic congestive heart failure; or 
when a workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or for left ventricular 
dysfunction with an ejection fraction of less than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost of 
standing quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination cannot be done for medical reasons, an estimation 
by a medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Hypertension

The Board notes that the Veteran's hypertension was initially 
considered as a component of her service-connected heart 
disability, which was granted in a June 1990 rating decision.  
The Veteran appealed a January 2005 rating decision assigning a 
separate 10 percent rating for hypertension, contending that the 
severity of her hypertension warrants a higher rating.

From September 20, 2003, a 10 percent evaluation has been in 
effect for the Veteran's hypertension.  

VA clinical records indicate blood pressure readings of 144/74 in 
April 2003, 144/80 in October 2003, and 126/74 in May 2004.  

The Veteran was afforded a VA examination in November 2004.  The 
examiner noted a long-standing history of hypertension and heart 
disease.  Upon examination, the Veteran's blood pressure was 
162/80.

In a November 2005 VA record, the Veteran's blood pressure was 
161/96.  A May 2006 reading was 176/90.  The remaining blood 
pressure results between 2005 and 2007 never exceeded 144 for 
systolic pressure and never exceeded 72 for diastolic pressure.

During another VA heart examination in April 2009, the Veteran's 
blood pressure was measured as 140/78 while sitting, 131/73 while 
lying down, and then 120/74 when sitting again.  The examiner 
noted that the Veteran's hypertensive vascular disease was well-
controlled with medication.

Based on the foregoing evidence, the Board has determined that 
the Veteran is not entitled to a disability rating in excess of 
10 percent for her hypertension.  The record clearly establishes 
that her hypertension requires medication for control.  However, 
VA examinations do not indicate that diastolic pressure is 
predominantly 110 or more, or that systolic pressure is 
predominantly 200 or more.  In fact, none of the blood pressure 
readings of record demonstrate diastolic pressure even 
approaching 110 or systolic pressure nearing 200.

The Board acknowledges the statements of the Veteran that her 
disability is severe enough to warrant a higher disability 
rating.  However, as discussed above, the objective medical 
evidence clearly establishes that the Veteran's diastolic 
pressure predominantly has been below 110 and that his systolic 
pressure predominantly has been below 200.  Accordingly, a rating 
in excess of 10 percent for hypertension is not warranted and the 
claim must be denied.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).

Coronary Artery Disease

The Veteran was originally granted service connection for 
coronary artery disease in a June 1990 rating decision.  A 30 
percent disability rating was assigned, effective January 1990.  
The Veteran filed the instant claim for an increased rating in 
September 2004.  She appeals a January 2005 rating decision 
maintaining the 30 percent rating.  During the course of her 
appeal, the Veteran was granted total temporary evaluations of 
100 percent on three occasions:  from November 7, 2005, through 
January 1, 2006, from July 15, 2008, through September 1, 2008, 
and beginning April 10, 2009.  

In response to her claim for an increased rating, the Veteran was 
afforded a VA heart examination in November 2004.  She reported 
symptoms of chest pain and shortness of breath that occurred 
approximately one or two times per month.  She denied 
experiencing fatigue, dizziness or syncope, and had not had 
congestive failure.  At that time, the only cardiac surgery she 
had was placement of a stent in the heart in 1996.  Upon physical 
examination, the Veteran's heart had a regular rate and rhythm.  
There was no evidence of congestive heart failure.  The Veteran's 
METs were estimated at 6.  An EKG revealed ejection fraction of 
65 percent.  Except for mild sclerotic changes of the aortic 
valve, the EKG results were normal.

After this examination, the Veteran underwent a number of 
procedures to treat her coronary artery disease and frequent 
complaints of chest pain.  In November 2005, she underwent left 
heart catheterization.  After complaints of severe chest pain, 
nausea and vomiting, and a crescendo of angina and an abnormal 
stress test, a left heart catheterization and two stents 
placements were again performed in July 2008.  

Records from the Glenwood Regional Medical Center also track the 
Veteran's heart symptoms.  A June 2006 record noted chest pain 
and mild associated shortness of breath.   There were no 
palpitations, dizziness, or loss of consciousness.  An EKG showed 
a normal sinus rhythm with no acute changes.  Unstable angina and 
coronary artery disease were noted.  The Veteran was treated, and 
a left ventriculography showed an estimated ejection fraction of 
70 percent.  

The Veteran was afforded another VA examination in April 2009.  
At that time, she complained of daily chest pain, but stated that 
the pain had subsided since her last stent placement in July 
2008.  She did endorse symptoms of dyspnea with mild exertion, 
fatigue, and dizziness.  The Veteran elaborated that she had to 
sit down after fifteen minutes of exertion, and that she could 
not work.  The examiner estimated that the Veteran's METs level 
was 3.  The examiner also noted that the Veteran's July 2008 
chest X-ray showed that her heart size was mildly increased with 
mild pulmonary vascular congestion with no consolidation.  She 
noted that the X-ray could not exclude mild congestive heart 
failure.  An EKG showed an ejection fraction of 55 to 60 percent, 
moderately dilated left ventricle and proximal septal thickening.

Based on the foregoing evidence, the Board has determined that 
the Veteran is not entitled to a disability rating in excess of 
30 percent for the periods on appeal prior to November 7, 2005, 
and for the period from January 1, 2006, through July 14, 2008, 
and from September 1, 2008 through April 10, 2009.  In so 
finding, the Board observes that upon examination in November 
2004, the Veteran's METs were estimated at 6.  The evidence does 
not show that a workload of 5 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope during the periods on 
appeal.  A lower METs rate was not noted until the April 2009 VA 
examination, which provided the basis for the 100 percent rating 
assigned from the date of examination beginning April 10, 2009.

There also is no evidence of left ventricular dysfunction or of 
an ejection fraction of less than 50 percent.  In November 2004, 
ejection fraction was measured at 65 percent, while it registered 
at 55 to 60 percent in April 2009.  Private medical records show 
an ejection fraction of 70 percent in 2006.  Moreover, while the 
April 2009 VA examiner indicated that mild congestive heart 
failure could not be ruled out, there has been no evidence of 
congestive heart failure recorded in VA outpatient and private 
records throughout the periods on appeal.  There was also no 
evidence of congestive heart failure upon examination in November 
2004.  Thus, the record does not reflect chronic congestive heart 
failure or more than one episodes of acute congestive heart 
failure in a year.

In addition to the medical evidence above, the Board has 
carefully considered the lay evidence offered by the Veteran to 
the effect that her coronary artery disease has worsened over the 
years, requiring multiple surgeries.  The record reflects that 
the Veteran has been assigned 100 percent ratings for those 
periods where surgery was required.  However, the evidence from 
the periods surrounding these surgeries does not support a rating 
in excess of 30 percent until April 10, 2009, the date of the 
examination demonstrating a workload of 3 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope. To the extent 
that the Veteran has experienced symptoms of chest pain and 
shortness of breath, these are encompassed in the assigned 30 
percent ratings for these periods.  Accordingly, the Board 
concludes that a higher rating for the periods on appeal is not 
warranted.  

Extraschedular Consideration

Finally, the Board has also contemplated whether this case should 
be referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this regard, the Court has held that the 
threshold factor for extra-schedular consideration is a finding 
on part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, there are available ratings in excess of 
those currently assigned, but the Veteran fails to meet the 
criteria for such ratings.  Accordingly, as all symptomatology 
have been contemplated by the rating schedule, no exceptional 
disability picture has been shown and referral for extraschedular 
consideration is not in order.

ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a rating in excess of 30 percent for coronary 
artery disease, status post myocardial infarctions, angioplasty, 
and stenting for the period prior to November 7, 2005, and for 
the period from January 1, 2006, through July 14, 2008, and from 
September 1, 2008 through April 10, 2009, is denied.


REMAND

The Veteran also contends that she is entitled to service 
connection for depression and anxiety, as she believes that this 
psychiatric disability stems from her service-connected 
hypertension and coronary artery disease.

The Board observes that there is some support for this 
contention, as the Veteran's service treatment records note 
diagnosis and treatment of adjustment disorder with emotional 
distress, anxiety, and probable dysthymia in 1989.  These 
diagnoses were assigned predominantly around the time of the 
Veteran's hospitalization and treatment for her heart disability.  
In addition, post-service treatment VA outpatient treatment 
records show continued diagnosis and treatment of depression and 
anxiety.  While the record reflects that the Veteran has reported 
a number of stressful incidents over her lifetime, including 
sexual and emotional abuse, there is no discussion the record as 
to whether the Veteran's coronary artery disease and hypertension 
are related to her psychiatric complaints.

VA's duty to assist the Veteran includes obtaining a thorough and 
contemporaneous examination where necessary to reach a decision 
on the claim.  In light of the Veteran's in service and post-
service medical records supporting a diagnoses of a variety of 
acquired psychiatric disorders, and the fact that the Veteran has 
not been afforded a VA examination to discuss all possible bases 
of service connection, to include on a secondary basis, the Board 
believes that a VA examination with medical opinion should be 
obtained.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that the law provides that a TDIU rating may 
be granted upon a showing that the Veteran is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his or her service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).  Moreover, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  As such, the TDIU claim is considered to have been 
raised by the record and thus is a component of the instant 
claim.  Accordingly, the Board has jurisdiction over this issue.  
However, in the present case, additional development is required.  
Specifically, the RO must provide appropriate notice and 
adjudicate the claim.

The Board also notes that the Veteran's most recent VA 
examination in April 2009 indicated that she had not been 
employed for 2 years due to health reasons, but there is no 
opinion indicating whether these "health reasons" included and 
were limited to the Veteran's service connected disabilities.  
Thus, on remand, the Veteran should be afforded a VA examination 
to determine whether it is at least as likely as not that the 
Veteran is unable to obtain and maintain substantially gainful 
employment as a result of her service-connected disabilities, 
which include coronary artery disease, arterial occlusive disease 
of the left lower extremity, and hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A.           
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  Specifically, 
issue appropriate notice on the Veteran's 
claim of entitlement to TDIU. Ask the 
Veteran to provide to provide a complete 
employment history, to include a VA Form 
21-8940. A copy of the notice letter 
should be included in the claims file.

2.  Afford the Veteran an additional 
opportunity to submit any information 
pertaining to her service-connected 
disabilities and claimed depression and 
anxiety that is not evidenced by the 
current record.  The Veteran must be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file.  
Additionally, obtain any identified 
private treatment records, as well as any 
records of VA treatment, and associate 
them with the claims folder. If VA is 
unsuccessful in obtaining any identified 
additional records, the record should so 
indicate and the Veteran must be informed 
of the negative search and provided an 
opportunity to submit copies thereof.

3.  Then, the RO or AMC should arrange for 
the Veteran to be examined by a 
psychiatrist or a psychologist to determine 
the nature, extent and etiology of any 
currently present acquired psychiatric 
disorder.  The claims file must be made 
available to and reviewed by the examiner. 

Based on the review of the claims file and 
evaluation of the Veteran, the examiner 
should provide an opinion with respect to 
any currently present acquired psychiatric 
disorder as to whether there is a 50 
percent or better probability that the 
disorder originated during service or is 
otherwise etiologically related to service.  
The examiner should also provide an opinion 
as to whether there is a 50 percent or 
better probability that the Veteran's 
acquired psychiatric disorder was 
chronically worsened by service-connected 
disability, to include hypertension and 
coronary artery disease.

The rationale for each opinion expressed 
must also be provided.

4.  Then, schedule the Veteran for an 
appropriate VA examination in order to 
determine the effect of her service-
connected disabilities on her 
employability. The claims folder should be 
made available to the examiner for review. 
Any indicated evaluations, studies, and/or 
tests deemed to be necessary by the 
examiner should be accomplished.

Based on examination findings and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not the Veteran's service- 
connected disabilities, without regard to 
her non service-connected disabilities, or 
her age, render him unable to secure and 
follow a substantially gainful occupation. 

5.  In the event that the Veteran is deemed 
unable to work due to her service-connected 
disabilities and she continues to fall 
short of the percentage thresholds under 
38 C.F.R. § 4.16(a), then refer the case to 
the Director, Compensation and Pension 
Service, for Extraschedular consideration 
pursuant to 38 C.F.R. § 4.16(b).

6.  Thereafter, the RO or the AMC should 
readjudicate the Veteran's claims for 
service connection for a depressive 
disorder and anxiety disorder and for a 
TDIU.  If any benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
she and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be returned 
to the Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


